[Cite as State ex rel. Green v. Saffold, 2014-Ohio-3242.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 101151




                       STATE EX REL. ERIC D. GREEN
                                                             RELATOR

                                                       vs.

                          JUDGE SHIRLEY S. SAFFOLD
                                                             RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Procedendo
                                            Motion No. 474018
                                            Order No. 476170

        RELEASE DATE:                July 22, 2014
FOR RELATOR

Eric D. Green
Inmate #A573-121, Grafton
2500 S. Avon Belden Road
Grafton, OH 44044

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
         Assistant Prosecuting Attorney
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, OH 44113
KENNETH A. ROCCO, P.J.:

      {¶1}    Relator, Eric D. Green, petitions this court to compel the respondent judge

to dispose of his motion for jail-time credit filed in State v. Green, Cuyahoga C.P. No.

CR-09-522075-A filed on October 17, 2013.

      {¶2} Respondent has filed a motion for summary judgment citing numerous

procedural deficiencies in Green’s petition and also attached a copy of a journal entry

issued by respondent that granted Green’s motion for jail-time credit on April 2, 2014.

Specifically, respondent asserts that Green failed to comply with the requirements of R.C.

2969.25(C), Civ.R. 10, and Loc.App.R. 45. Respondent’s motion for summary judgment

is granted based on the procedural deficiencies in Green’s petition. Further, Green is not

entitled to a writ of procedendo because the action is moot. State ex rel. Jerninghan v.

Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d

723; State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

      {¶3} Accordingly, respondent’s motion for summary judgment is granted. Relator

to pay costs; costs waived. The clerk is directed to serve upon the parties notice of this

judgment and its date of entry upon the journal. Civ.R. 58(B).




      {¶4} Writ denied.
__________________________________________
KENNETH A. ROCCO, PRESIDING JUDGE

MARY EILEEN KILBANE, J., and
PATRICIA ANN BLACKMON, J., CONCUR